Appellate Case: 22-2014     Document: 010110781425       Date Filed: 12/13/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 13, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-2014
                                                    (D.C. No. 1:12-CR-00268-JB-1)
  OSCAR LUJAN,                                                 (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       Oscar Lujan appeals from the district court’s denial of his petition for a writ of

 coram nobis. In his petition, Mr. Lujan sought the vacatur of his 2012 conviction for

 being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The

 government did not oppose Mr. Lujan’s request for coram nobis relief, but the district

 court denied the writ. On appeal, Mr. Lujan and the government both argue that the

 district court should have granted coram nobis relief. We agree. Accordingly, we



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-2014    Document: 010110781425         Date Filed: 12/13/2022   Page: 2



 reverse and remand to the district court with instructions to grant the writ and vacate

 Mr. Lujan’s conviction.

       I. Background

       In 2005, Mr. Lujan was convicted in state court of the New Mexico crime of

 larceny (over $250). He received a deferred sentence. In 2007, after he successfully

 completed the conditions for his deferred sentence, the case was dismissed.

       In 2012, Mr. Lujan pleaded guilty in federal court to being a felon in

 possession of a firearm, in violation of § 922(g)(1). That statute prohibits a person

 “who has been convicted in any court of, a crime punishable by imprisonment for a

 term exceeding one year,” from possessing a firearm. § 922(g)(1). As part of his

 plea agreement, he admitted he had previously been convicted of the New Mexico

 larceny offense, “which was at the time of conviction punishable by imprisonment

 for a term exceeding one year.” R., vol. I at 30 (internal quotation marks omitted).

       Mr. Lujan was sentenced to 18 months in prison on his § 922(g)(1) conviction

 followed by a two-year term of supervised release. Consistent with the terms of his

 plea agreement, he did not appeal his conviction or sentence and he did not

 collaterally attack his conviction or sentence through a 28 U.S.C. § 2255 motion. He

 completed his term of supervised release in July 2015.

       While Mr. Lujan was serving his term of supervised release, the New Mexico

 Supreme Court issued a decision answering a certified question from this court in a

 § 922(g)(1) case. See United States v. Reese, 326 P.3d 454, 455, 456 (N.M. 2014).

 Reese confirmed “that upon the satisfactory completion of all conditions for a

                                            2
Appellate Case: 22-2014    Document: 010110781425        Date Filed: 12/13/2022     Page: 3



 deferred sentence and the resulting dismissal of all charges, New Mexico restores a

 person’s civil rights.” Id. at 455. And a conviction does not count as a conviction

 for purposes of § 922(g)(1) if the defendant “has had civil rights restored.” 18 U.S.C.

 § 921(a)(20). Thus, the completion of a deferred sentence in New Mexico removes

 the conviction from the purview of § 922(g)(1).

       In 2019, the Supreme Court addressed an unrelated question: the mens rea

 requirement of § 922(g). It held in Rehaif v. United States, 139 S. Ct. 2191, 2200

 (2019), “that in a prosecution under 18 U.S.C. § 922(g) . . . , the Government must

 prove both that the defendant knew he possessed a firearm and that he knew he

 belonged to the relevant category of persons barred from possessing a firearm.” This

 was a change in how this court, and every other court of appeals to address the issue,

 had interpreted the statute’s elements. See id. at 2210 & n.6 (Alito, J., dissenting).

       One year later, Mr. Lujan filed his petition for a writ of coram nobis attacking

 his § 922(g)(1) conviction for being a felon in possession. Mr. Lujan argued his

 guilty plea was unknowing and involuntary because the magistrate judge who

 accepted it had not informed him of the statute’s true elements, which under Rehaif

 required the government to prove he knew he was a felon. He contended that this

 violated his Fifth Amendment rights to due process and that his conviction should be

 vacated.

       Mr. Lujan next asserted that he was not a felon. He explained that “[s]tate law

 governs whether a state court judgment constitutes a qualifying ‘conviction[,]’

 [] § 921(a)(20),” and relied on Reese for the proposition that “[u]nder New Mexico

                                             3
Appellate Case: 22-2014    Document: 010110781425         Date Filed: 12/13/2022      Page: 4



 law ‘the dismissal of charges following the successful completion of a deferred

 sentence equate[s] to an automatic restoration of civil rights.’” R., vol. I at 33

 (quoting Reese, 326 P.3d at 462).

        Mr. Lujan argued he had established his entitlement to coram nobis relief

 because he had valid reasons for not attacking his conviction earlier because Rehaif

 was not decided until 2019, the usual remedy under § 2255 was not available because

 he is no longer in custody, there was a fundamental error, and his conviction is

 invalid because the conduct he admitted to was not a crime.

        The government filed a response in which it stated it did not oppose

 Mr. Lujan’s request for coram nobis relief, specifically noting it would not be in the

 public interest to do so. The district court held a hearing on the petition, and then

 asked the government to file a supplemental brief. In that brief, the government

 reiterated its support for Mr. Lujan’s coram nobis petition, again explaining its belief

 “that opposing coram nobis relief would not be in the public’s interest in these very

 specific circumstances.” Id. at 56 (internal quotation marks omitted).

        The district court denied relief, however, concluding that (1) coram nobis

 could only be used to correct factual, not legal errors, and (2) Mr. Lujan had not been

 diligent in seeking relief. Mr. Lujan now appeals. The government filed a response

 brief in support of Mr. Lujan’s appeal, arguing the district court should have granted

 his petition.




                                             4
Appellate Case: 22-2014     Document: 010110781425        Date Filed: 12/13/2022     Page: 5



        II. Discussion

        “A petition for a writ of coram nobis provides a way to collaterally attack a

 criminal conviction for a person . . . who is no longer in custody and therefore cannot

 seek habeas relief.” Chaidez v. United States, 568 U.S. 342, 345 n.1 (2013) (italics

 and internal quotation marks omitted). The writ exists “to correct errors that result in

 a complete miscarriage of justice.” Klein v. United States, 880 F.2d 250, 253

 (10th Cir. 1989) (internal quotation marks omitted). And it is limited to

 “extraordinary cases presenting circumstances compelling its use to achieve justice.”

 United States v. Denedo, 556 U.S. 904, 911 (2009) (internal quotation marks

 omitted).

        To be entitled to coram nobis relief, the petitioner must exercise due diligence

 in seeking the writ. Klein, 880 F.2d at 254. In addition, the petitioner must have no

 “alternative remedies,” Denedo, 556 U.S. at 911, and the writ may not be used to

 litigate issues that were or could have been raised on direct appeal or in a collateral

 attack, United States v. Miles, 923 F.3d 798, 804 (10th Cir. 2019). Finally, “the

 burden is on the petitioner to demonstrate that the asserted error is jurisdictional or

 constitutional and results in a complete miscarriage of justice.” Klein, 880 F.2d at

 253.

        “[W]e review the district court’s factual findings for clear error, its rulings on

 questions of law de novo, and its ultimate decision to deny the coram nobis writ for

 abuse of discretion.” United States v. Lesane, 40 F.4th 191, 196 (4th Cir. 2022).



                                             5
Appellate Case: 22-2014    Document: 010110781425         Date Filed: 12/13/2022    Page: 6



 “A district court abuses its discretion when it commits an error of law . . . .”

 Wyandotte Nation v. Sebelius, 443 F.3d 1247, 1252 (10th Cir. 2006).

       Although the procedural vehicle in this appeal is unusual, the question is

 simple: whether Mr. Lujan’s conviction for an offense he did not commit should be

 vacated. As the government persuasively argues in support of Mr. Lujan’s appeal,

 “[t]he district court should have granted Lujan the writ of coram nobis, a writ that he

 sought with the government’s support. To be sure, the writ is a rare and

 extraordinary measure reserved for cases where justice demands its use—but Lujan’s

 case is such a situation.” Aplee. Br. at 5. Because “Lujan is actually innocent of the

 crime for which he was convicted,” the government contends “the district court erred

 in not granting him relief from that conviction through a writ of coram nobis.” Id. at

 17. We agree. We conclude the district court abused its discretion in denying the

 writ by committing two legal errors.

       First, the district court determined it could not grant coram nobis relief

 because of its belief that coram nobis was only available to correct factual errors.

 Although the writ of coram nobis was originally a common-law remedy, the Supreme

 Court held in United States v. Morgan, 346 U.S. 502, 506-07, 511, 513 (1954), that a

 federal district court possesses the authority through the All Writs Act, 28 U.S.C.

 § 1651(a), to issue a writ of coram nobis and vacate a criminal conviction after a

 sentence has been served. And while the writ was limited at common law to factual

 errors, the Supreme Court has explained that “in its modern iteration coram nobis is

 broader than its common-law predecessor” and can “issue to redress a fundamental

                                             6
Appellate Case: 22-2014    Document: 010110781425         Date Filed: 12/13/2022     Page: 7



 error.” Denedo, 556 U.S. at 911 (italics omitted). The Court then described the writ

 as “an extraordinary tool to correct a legal or factual error.” Id. at 912-13; see also

 Ragbir v. United States, 950 F.3d 54, 61-62 (3d Cir. 2020) (explaining that the

 Supreme Court in Morgan “broadened the scope of coram nobis relief beyond that of

 curing factual errors,” and so “[c]oram nobis became a collateral remedy to correct

 fundamental errors, whether factual or legal”); United States v. Wilkozek, 822 F.3d

 364, 368 (7th Cir. 2016) (explaining that “the scope of the writ has been broadened in

 modern times to claims of both legal and factual error, but only in criminal cases”);

 United States v. George, 676 F.3d 249, 253 (1st Cir. 2012) (“In federal criminal

 cases, the writ is now available as a remedy of last resort for the correction of

 fundamental errors of fact or law.”). Because the writ may be used to correct legal

 errors, as well as factual errors, the district court erred when it concluded otherwise.

       Second, the district court determined that coram nobis relief was not

 appropriate because Mr. Lujan had not been diligent in pursuing his claim. The court

 acknowledged, however, that “[a]ctual innocence constitutes a valid reason for

 delay.” R., vol. I at 100. But the court concluded that Mr. Lujan was not actually

 innocent because he was asserting only legal errors in his conviction. The court erred

 in reaching that conclusion because it did not apply the correct standard for

 determining whether Mr. Lujan is actually innocent, and his assertion of a legal error

 does not alter the actual-innocence analysis.

       The Supreme Court’s decision in Bousley v. United States, 523 U.S. 614

 (1998), is instructive. In Bousley, the petitioner pleaded guilty to using a firearm in

                                             7
Appellate Case: 22-2014     Document: 010110781425        Date Filed: 12/13/2022      Page: 8



 violation of 18 U.S.C. § 924(c)(1). 523 U.S. at 616. The Supreme Court

 subsequently issued a decision interpreting § 924(c)(1)’s “use” prong to require the

 government to show “‘active employment of the firearm.’” Id. (quoting Bailey v.

 United States, 516 U.S. 137, 144 (1995)). The petitioner sought collateral relief

 under § 2255, raising a claim of legal error similar to Mr. Lujan’s—that his guilty

 plea was not knowing and intelligent because he had been misinformed of the

 elements of the charged crime. Id. Although the petitioner had procedurally

 defaulted his claim by failing to raise it on direct appeal, id. at 621, the Court

 explained that his claim could still be reviewed if he could establish his actual

 innocence, id. at 623. The Court further explained that a petitioner can establish his

 actual innocence if he “demonstrate[s] that, in light of all the evidence, it is more

 likely than not that no reasonable juror would have convicted him.” Id. (internal

 quotation marks omitted). The Court then remanded to give the petitioner the

 opportunity to make a showing on actual innocence, noting that to do so he “need

 demonstrate no more than that he did not ‘use’ a firearm as that term is defined in

 Bailey.” Id. at 624.

        After Bousley, we “recognize[d] that as a general rule a claim of actual

 innocence can be based on the failure to establish an element of the offense on which

 the defendant was prosecuted.” Pacheco v. El Habti, 48 F.4th 1179, 1190

 (10th Cir. 2022) (citing Bousley, 523 U.S. at 623-24, and United States v. Bowen,




                                             8
Appellate Case: 22-2014     Document: 010110781425         Date Filed: 12/13/2022       Page: 9



 936 F.3d 1091, 1108 (10th Cir. 2019)1). Mr. Lujan satisfies the standard for actual

 innocence because no reasonable “properly instructed juror[],” Schlup v. Delo,

 513 U.S. 298, 329 (1995), would have found him guilty of violating § 922(g)(1). To

 prove Mr. Lujan violated § 922(g)(1), the government would need to show that he

 had a qualifying felony conviction within the meaning of § 922(g)(1), and that he

 knew he was a felon when he possessed the firearm, see Rehaif, 139 S. Ct. at 2194.

 No reasonable juror could resolve those factual questions against Mr. Lujan on the

 evidentiary record.

        It is undisputed that Mr. Lujan successfully completed the conditions of his

 deferred sentence for the New Mexico crime of larceny and that the charge was

 dismissed, see R., vol. I at 30, 40-41, which resulted in an automatic restoration of

 his civil rights, see Reese, 326 P.3d at 462. Section 921(a)(20) explains that “[a]ny

 conviction . . . for which a person . . . has had civil rights restored shall not be

 considered a conviction for purposes of” § 922(g)(1). It was therefore not illegal for

 Mr. Lujan to possess a firearm because he did not have a qualifying felony conviction

 within the meaning of § 922(g)(1). As we recently reiterated, “the core idea of actual



        1
         In Bowen, the defendant “challenge[d] his conviction for brandishing a
 firearm in furtherance of a crime of violence, in violation of 18 U.S.C.
 § 924(c)(1)(A)(ii), which rested on the trial court’s instruction that witness retaliation
 was a crime of violence under 18 U.S.C. § 924(c)(3).” 936 F.3d at 1095. Relying on
 the Supreme Court’s recently issued decision in United States v. Davis, 139 S. Ct.
 2319 (2019), which held that § 924(c)(3)(B) is void for vagueness, and our
 determination that the defendant’s convictions for witness retaliation did not qualify
 as crimes of violence under § 924(c)(3)(A), we concluded that the defendant was
 actually innocent of his § 924(c)(1) conviction. Bowen, 936 F.3d at 1095, 1108.
                                              9
Appellate Case: 22-2014     Document: 010110781425         Date Filed: 12/13/2022     Page: 10



  innocence is that the petitioner may have been imprisoned for conduct that was not

  prohibited by law.” Pacheco, 48 F.4th at 1189 (internal quotation marks omitted).

  Because his § 922(g)(1) conviction is based on conduct that was not prohibited by

  law, Mr. Lujan is actually innocent.

          Turning back to the considerations for granting coram nobis relief, we

  conclude Mr. Lujan has established his entitlement to the writ and to have his

  conviction vacated. Both Mr. Lujan and the government assert that Mr. Lujan was

  diligent in filing his petition because he filed it within one year of the Rehaif

  decision. The government acknowledges that the Reese decision came out six years

  before Mr. Lujan filed his petition and reiterates its belief that “Reese is essential to

  Lujan’s entitlement to relief.” Aplee. Br. at 13. But the government also contends

  “it is doubtful that Lujan had a basis for a coram nobis petition until Rehaif provided

  him a constitutional hook in 2019.” Id. at 15. It explains that “[w]hile Rehaif is a

  case of statutory interpretation, it gave rise to Lujan’s claim that he was unaware of

  the elements of the charged offense when he pleaded guilty, which is a constitutional

  error.” Id. (citing Bousley, 523 U.S. 618-19). But we need not resolve the question

  of whether Reese or Rehaif should have triggered Mr. Lujan to file his petition

  because he is actually innocent, and, as the district court correctly noted, “[a]ctual

  innocence constitutes a valid reason for delay,” R., vol. I at 100 (citing cases); see

  also Lesane, 40 F.4th at 201 (“Because this is a clear case of actual innocence . . .

  a delayed coram nobis petition should not ordinarily bar relief.”).



                                              10
Appellate Case: 22-2014     Document: 010110781425        Date Filed: 12/13/2022     Page: 11



        Likewise, Mr. Lujan’s actual innocence excuses his failure to seek relief

  through a direct appeal or § 2255 motion. See Miles, 923 F.3d at 806 (noting that

  actual innocence provides an exception to raise procedurally barred claims in a coram

  nobis proceeding); see also Bousley, 523 U.S. at 623 (permitting review of

  procedurally defaulted claim in § 2255 proceeding when petitioner makes a showing

  of actual innocence). And he has no alternative remedies because he is no longer in

  custody. See Chaidez, 568 U.S. at 345 n.1 (explaining that coram nobis provides the

  way to collaterally attack a conviction when a petitioner is no longer in custody and

  is unable to seek relief through a § 2255 motion).

        Finally, Mr. Lujan has identified a constitutional error that results in a

  miscarriage of justice. As the Supreme Court has recognized, “[a] plea of guilty is

  constitutionally valid only to the extent it is voluntary and intelligent” and “a plea

  does not qualify as intelligent unless a criminal defendant first receives real notice of

  the true nature of the charge against him, the first and most universally recognized

  requirement of due process.” Bousley, 523 U.S. at 618 (internal quotation marks

  omitted). Here, the magistrate judge who took his plea failed to inform Mr. Lujan

  that the government had to prove his knowledge of his status. This fundamental

  constitutional error led to a miscarriage of justice because Mr. Lujan was convicted

  for an act that the law does not make criminal. See Davis v. United States, 417 U.S.

  333, 346-47 (1974) (explaining that a conviction and punishment “for an act that the

  law does not make criminal . . . inherently results in a complete miscarriage of

  justice” (internal quotation marks omitted)). We therefore conclude Mr. Lujan has

                                             11
Appellate Case: 22-2014       Document: 010110781425       Date Filed: 12/13/2022    Page: 12



  demonstrated his entitlement to a writ of coram nobis. Cf. United States v. Bustillos,

  31 F.3d 931, 934 (10th Cir. 1994) (explaining that “a writ of error coram nobis is

  available only to correct errors resulting in a complete miscarriage of justice” and

  concluding that standard was not met because “[t]he defendant does not assert his

  innocence of the charge to which he pleaded guilty” (italics omitted)); see also

  Lesane, 40 F.4th at 201 (discussing the requirements for coram nobis relief and

  explaining that “it is difficult to imagine an error of a more fundamental character

  than a conviction for an offense the person did not commit”).

            III. Conclusion

            We reverse the district court’s judgment and remand with instructions to grant

  the writ and vacate Mr. Lujan’s § 922(g)(1) conviction. We grant Mr. Lujan’s

  motion to withdraw his request for oral argument and to submit his appeal on the

  briefs.


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




                                              12